

106 HR 2798 RH: To amend Public Law 106–206 to direct the Secretary of the Interior and the Secretary of Agriculture to require annual permits and assess annual fees for commercial filming activities on Federal land for film crews of 5 persons or fewer.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 248113th CONGRESS 2d SessionH. R. 2798[Report No. 113–335, Part I]IN THE HOUSE OF REPRESENTATIVESJuly 23, 2013Mr. Latta (for himself, Mr. Thompson of Mississippi, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJanuary 29, 2014Reported from the Committee on Natural ResourcesJanuary 29, 2014The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend Public Law 106–206 to direct the Secretary of the Interior and the Secretary of Agriculture to require annual permits and assess annual fees for commercial filming activities on Federal land for film crews of 5 persons or fewer.1.PurposeThe purpose of this title is to provide commercial film crews of 5 persons or fewer access to film in areas designated for public use during public hours on Federal lands and waterways.2.Annual Permit and Fee for Film Crews of 5 persons or fewer(a)In GeneralSection (1)(a) of Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—(1)redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;(2)striking The Secretary of the Interior and inserting (1) In General.—Except as provided by paragraph (3), the Secretary of the Interior;(3)inserting (2) Other considerations.— before The Secretary may include other factors; and(4)adding at the end the following new paragraph:(3)Special rules for film crews of 5 persons or fewer(A)For any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal lands and waterways administered by the Secretary. The permit shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal lands waterways administered by the Secretary for a 12-month period beginning on the date of issuance of the permit.(B)For persons holding a permit described in this paragraph, the Secretary shall not assess, during the effective period of the permit, any additional fee for commercial filming activities and similar projects that occur in areas designated for public use during public hours on Federal lands and waterways administered by the Secretary.(C)In this paragraph, the term film crew includes all persons present on Federal land under the Secretary’s jurisdiction who are associated with the production of a certain film.(D)The Secretary shall not prohibit, as a motorized vehicle or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal lands and waterways administered by the Secretary..(b)Recovery of CostsSection (1)(b) of Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—(1)striking collect any costs and inserting recover any costs; and(2)striking similar project and inserting similar projects.January 29, 2014Reported from the Committee on Natural ResourcesJanuary 29, 2014The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed